Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 164,166-168,170-176 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (U.S. 2016/0370751).
	Regarding claim 164, Gu et al. teach a process cartridge including a rotatable member 11 rotatable about an axis and supported by the process cartridge frame 10 (Fig.1,3); a transmission member (Fig.12) which transmits a drive force to the rotatable member; a movable coupling unit (Fig.9) including a drive force transmitting portion 12b and at least one projection 12; the movable member moving to a first position (extended state) where the tip of the projection is a first distance away from the rotatable member in the direction of the axis (Fig.8) and a second position (retracted state) where the tip of the projection is a second distance away from the rotatable member in the direction of axis (Fig.9) – the first distance being greater than the second distance; the movable coupling unit moves relative to the transmission member; the transmission member including a connecting member includes a drive force receiving portion 11f which receives a drive force from the transmission member 12b and transmits it to the rotatable member. When the movable unit is at the first position (extended state) the transmission member 12b engages with the drive force receiving portion 11f 
	Regarding claim 166-167, an urging member 16 (elastic spring) urges the movable member to the second position (retracted state). See par 74. 
	Regarding claim 168,170 an operating member 13 (lever) moves the movable member between the first and second position (Fig.s 6-7). 
	Regarding claim 171, the operating member and coupling member are on the same side of the cartridge (Fig.6).
	Regarding claim 172-173, an urging member (elastic spring) 18 urges the operating member. 
	Regarding claim 174, the process cartridge accommodates toner.
	Regarding claim 175, the transmission member (Fig.12) includes a gear (drum flange 11a).
	Regarding claim 176, the rotatable member is a photosensitive drum.

2.	Claims 165,169 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 165, the driving force transmitting portion being on the free end of the movable member is not taught or suggested by the prior art of record.
	Regarding claim 169, the operating member moving the movable member to the second position by receiving an external force is not taught or suggested by the prior art of record. 


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852